DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
The amendment filed 4/26/2021 has been entered.  Claim 10 has been canceled.  Claims 1-9 and 11-20 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prest (WO2013/141882) for generally the reasons recited in the prior office action and restated below, wherein the Examiner again notes that Prest clearly discloses a laminate comprising alternating layers of bulk solidifying amorphous alloy and fiber-reinforced polymer, wherein exemplary amorphous alloys include non-ferrous and non-ferromagnetic Zr and/or Ti-based alloys, e.g. Alloys 10 and 16-18 of Table 1, and exemplary materials for the fiber-reinforced polymer layers are also non-ferrous and non-ferromagnetic materials.
As previously discussed on the record, Prest discloses bulk solidifying amorphous metal alloys (Abstract) that can be provided in layer or sheet form with a thickness that can range from as thin as on the order of 300-500 microns or thereabout, to as thick as on the order of ½ inch or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further, given that Prest clearly discloses that the P layer may be formed from a thermoplastic polymer and a fiber reinforcement of polymer, carbon or KEVLAR fibers, e.g. materials that are also non-ferrous and non-ferromagnetic, Prest provides a clear teaching and/or suggestion that the laminate may be produced with no ferrous or ferromagnetic materials incorporated therein as recited in instant claim 1.  Hence, in the absence of any clear showing of unexpected results, the invention as recited in instant claims 1-3, 5-7, 11, 14, and 16 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that one having ordinary skill in the art would have been motivated to select from any of the exemplary amorphous alloy compositions disclosed by Prest, such as amorphous alloys 10 or 16-18 from Table 1, for each BMG layer, independently or in any combination thereof, of the B/P/B or B/P/B/P/B laminate “to suit a particular purpose” or based upon the desired properties for a particular end use of the laminate as taught and/or suggested by Prest given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claims 8 and 9, the additional layer of polymer and/or KEVLAR fiber reinforcement of Prest read upon the broadly claimed “additional layer” of instant claims 8 and/or 9 given that the additional polymer and/or KEVLAR fiber reinforced layer would provide some degree of radiation shielding and/or ballistic shielding.  
With regards to instant claim 17, Prest also discloses that the amorphous alloy may include some crystallinity or can comprise a non-amorphous phase of crystalline metal dispersed in an amorphous phase wherein the amorphous and crystalline phases can have the same or 
With regards to instant claim 19, Prest discloses that the amorphous alloys can undergo superplastic forming with the use of a mold (Paragraph 00058) or a desired shaping operation (Paragraph 00060, 00070), and also discloses a roll forming system wherein a round bender could be provided at the exit of the roll former unit to bend the formed sheet as shown in Fig. 3, or may be subjected to a thermoforming step (Paragraph 00063), as shown in Fig. 3; wherein the laminate may also be subjected to a forming operation(s) (Paragraph 00070, 00079-00080).  Hence, Prest provides a clear teaching and/or suggestion that the laminate may be formed or shaped into a non-planar article reading upon the broadly claimed “each of the first layer and the second layer are non-planar” as recited in instant claim 19 given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 4, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Westre (USPN 5,866,272) for the reasons recited in the prior office action and restated below.
The teachings of Prest are discussed in detail above and although Prest discloses that the laminate may include a plurality of amorphous alloy layers alternating with a plurality of fiber-containing layers comprising a fiber reinforcement such as carbon or KEVLAR fiber prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  
Similarly, with regards to instant claims 15 and 20, it is known in the art that aircraft panels can be formed from metal/fiber-reinforced composites that are formed by providing the prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 1-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prest, alone or in view of Westre as applied above, and in further view of Lefeber (USPN 5,185,198), for the reasons recited in the prior office action and restated below.
In addition to the teachings of Prest taken alone or in view of Westre as discussed in detail above, Lefeber similarly discloses a hybrid metal/fiber laminate, such as for use in aircraft structures, comprising two or more alternating layers of non-ferrous metal alloy sheet (e.g. 1, 2, 3) and fiber layers which are impregnated with resin (4) bonded together with the metal sheets on both outer faces of the laminate (e.g. 1 and 3), wherein Lefeber generally discloses that by using metal sheets of different alloys, or different adhesive/fiber layers including fiber type and resin type, or different fiber orientations, or by applying more or less layers, a wide range of hybrid laminates with different characteristics can be obtained (Abstract, Col. 1, lines 7-52; Fig. 1).  .
Claims 1-9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0030948) for generally the reasons recited in the prior office action and restated below, wherein the Examiner again notes that although Kim does not specifically limit the invention to a laminate wherein no ferrous or ferromagnetic materials are incorporated into any of the laminate components, Kim clearly discloses a laminate comprising layers that may be formed from layers of amorphous metallic alloys with fiber-reinforced material layers that all may be free of ferrous and ferromagnetic materials such that the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Kim given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
As discussed in the prior office action, Kim discloses a composite comprising a laminate comprising a first material layer and third material layer sandwiching a second material layer in the middle, wherein the first material is a first amorphous metallic alloy, the second material is a fiber-reinforced material (e.g. comprising fibers in a polymer resin matrix), and the third material is a second amorphous metallic alloy that is the same as or different from the first amorphous metallic alloy, wherein the amorphous metallic alloys may be non-ferromagnetic and non-ferrous metallic alloys based on at least one non-ferromagnetic element such as titanium and zirconium, prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering the invention as recited in instant claims 1, 2, 11 and 16 obvious to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Kim given the absence of any clear showing of unexpected results.
With regards to instant claim 3, Kim discloses that the reinforcing fibers of the second material may be glass fibers, boron fibers or particularly, carbon fibers, in a polymer resin matrix (Paragraphs 0040, 0045, 0058, 0064-0066, 0075, 0120 and 0159).  
With regards to instant claim 4, although Kim discloses that the fiber-containing material may be formed from glass or carbon fiber and specifically discloses that the fiber may be part of a composite material including a polymer resin such that the polymer resin forms a matrix and the fibers are dispersed within the matrix, Kim does not specifically disclose that the polymer resin is an epoxy resin such that the fiber composite material is a carbon fiber epoxy composite as instantly claimed (Paragraphs 0035 and 0040).  However, epoxy resin is an obvious species of polymer resin matrix material conventionally utilized in the art, for example, in known GLARE or CARALL laminates, and hence it would have been obvious to one having ordinary skill in the art to utilize an epoxy resin as the polymer resin matrix material in the invention taught by Kim given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie 
With regards to instant claims 5-7, Kim discloses that the first layer may have a thickness of at least about 5 microns, such as at least about 10 microns, or at least about 100microns, or about 500 microns, about 1mm, about 5 mm or about 10mm, reading upon the claimed ranges (Entire document, particularly Paragraphs 0020, 0051, 0054, and 0144).  
With regards to instant claims 8-9 and 14, Kim discloses that the laminate may include a plurality of layers including multiple layers of first material and multiple layers of second material, wherein the Examiner takes the position that additional layers of second material would read upon the broadly claimed additional layer “comprising a polymeric material configured for radiation shielding” as recited in claim 8, and additional layers of first material would read upon the broadly claimed “comprising a material configured for ballistic shielding” as recited in claim 9; wherein Kim specifically discloses that the laminate may comprising alternating layers of first and second materials as in instant claim 14, e.g. such that no two layers of first material are immediately adjacent each other as instantly claimed (Paragraphs 0014, 0053, 0054, 0087, 0148, and 0149; Figures). 
With regards to instant claim 17, Kim discloses that in some embodiments, the first material may consist of an amorphous alloy while in other embodiments, the first material or the amorphous alloys may additionally include some crystalline materials such as crystalline alloys having the same or different chemistry from the amorphous alloy, for example, the crystalline alloy and amorphous alloy have the same chemical composition and only different with respect to the microstructure and given that Kim clearly discloses and/or suggestions non-ferromagnetic chemical compositions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to incorporate a non-ferromagnetic first material layer or non-ferromagnetic amorphous alloy layer that further comprises a non-ferromagnetic 
With regards to instant claim 19, Kim discloses that the laminate may be formed by contacting the layers by applying pressure such as in a hot press forming or molding process and/or that the composite may comprise an encapsulated structure having a non-planar form and/or may be utilized in various applications such as for part of an aerospace component such as an airplane wing or fuselage, thereby reading upon the broadly claimed non-planar limitation of instant claim 19 (Entire document, particularly Fig. 4; Paragraphs 0088, 0100 and 0108).
Claims 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied above to instant claims 1-9, 11, 14, 16, 17, and 19, and in further view of Westre (USPN 5,866,272) for the reasons recited in the prior office action and restated below.
The teachings of Kim are discussed in detail above, and although Kim discloses that the laminate may include a plurality of fiber-containing layers and a plurality of amorphous metallic alloy layers, wherein the fiber-containing material may include fibers dispersed in a polymer resin matrix as discussed above, Kim does not disclose that the fiber-containing layer or fiber composite material comprises a plurality of layers comprising fibers, wherein the fibers of one layer are oriented in a first direction, and the fibers of another layer are oriented in a second direction different from the first as in instant claim 12, and particularly substantially orthogonal as in instant claim 13.  However, such cross-ply arrangement is a conventional, obvious fiber arrangement in the art, as evidenced by Westre, in order to provide orthogonal or balanced properties with respect to the fiber composite layer, wherein Westre (the teachings of which are prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Similarly, with regards to instant claims 15 and 20, it is known in the art that aircraft panels formed from metal/fiber-reinforced composites can be formed by providing the metal layers as abutting longitudinal gore panels or strips as disclosed by Westre, wherein the abutting seams may be staggered between the layers of the laminate as shown in the figures, particularly Figs. 1 and 4B, which would broadly read upon the claimed panels of one layer being oriented along a first direction and the panels of another layer being oriented in a second direction different from the first as in instant claim 15, and/or would render the claimed substantially orthogonal arrangement as in instant claim 20 obvious given that such arrangement is a functionally equivalent arrangement or orientation to the staggered orientation disclosed by Westre, particularly given that Westre discloses such orientation with regards to the fiber reinforced layers in order to provide orthogonally balanced properties, and hence the invention as recited in instant claims 15 and 20 would have been obvious over the teachings of Kim in view of Westre given that it is prima facie 
Response to Arguments
Applicant's arguments and Declaration filed 4/26/2021 have been considered but are not persuasive.  The Applicant again argues that the instantly claimed invention specifically requires that the laminate is made from non-ferrous and non-ferromagnetic metallic materials with no ferrous or ferromagnetic materials incorporated into any of the laminate components and that the specific requirement of using non-ferrous and non-ferromagnetic materials in the structure allegedly renders unexpected properties of the laminate wherein such “structures which exclude ferrous and ferromagnetic materials…afford laminates with unexpectedly improved corrosion and delamination properties, especially as compared to corrosion and delamination properties of equivalent iron-containing metallic glass laminates” (see page 7 and page 15, last paragraph of the response).  The Applicant specifically refers to the new Technical Declaration (filed 4/26/2021, a large portion of which is copied on pages 7-11 of the response) as supporting the alleged unexpected results of the claimed non-ferrous, non-ferromagnetic laminate over a ferrous, ferromagnetic laminate, arguing that the prior art references, namely Prest and/or Kim, allegedly do not specifically teach the use of non-ferrous and non-ferromagnetic metallic glass alloy in a laminate structure, and also allegedly do not teach that the “non-ferrous and non-ferromagnetic metallic glass alloy can result in unexpected corrosion resistant properties of the laminate, as [allegedly] shown and [allegedly] proved in the Declaration” (see page 13, last full paragraph through page 15, first full paragraph).  The Applicant notes that the Declaration  includes additional experimental results with regards to Ti-based and Zr-based metallic glass laminates compared to a specific Fe-based metallic glass laminate, “showing improved corrosion 
With regards to Applicant’s arguments of alleged unexpected results, the Examiner again notes that the data and results relied upon by the Applicant are not commensurate in scope with the claimed invention given that the results and arguments are clearly with respect to laminates comprising carbon fiber reinforced layers in contact with the metallic glass layers, while the claimed invention is not limited to carbon fibers as discussed in the prior office action; and given further that it is well established in the art that carbon fiber reinforced layers in contact with metallic layers can cause galvanic corrosion and in turn adhesion issues versus reinforced layers comprising non-conductive/insulating fibers such as glass, ceramic and/or polymer fibers, the Examiner again notes that the data is “not sufficient to allow a skilled artisan to reasonably 40Zr20Cu20Ni20) labeled as “Ti 200”, TiBraze590® (~Zr62Ti17Ni20Hf1) labeled as “Ti 590”, and a ZrCuNiAl alloy (appears to be Zr65Cu17.5Ni10Al7.5) labeled as “Zr”); although on Page 14 through the first full paragraph on Page 15 of the response, the Applicant appears to argue that Ni, as a ferromagnetic element, is excluded from the claimed invention.  Thus, based upon Applicant’s own arguments on Pages 14-15, the Zr-based and Ti-based alloys utilized in the examples presented in the Declaration are outside the scope of the instantly claimed invention given that they include a ferromagnetic element/material, i.e. nickel.  
Even if the data presented in the Declaration was commensurate in scope with the claimed invention, the Examiner takes the position that the data and results presented in the Declaration and argued by the Applicant do not appear to be “unexpected” and/or are inconclusive with regards to the claimed invention given the concept of galvanic corrosion, wherein both zirconium and titanium are more “noble” or cathodic than iron and generally much closer to carbon/graphite than iron in terms of a galvanic series in a given environment (see for 
Therefore, Applicant’s Declaration and arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art as discussed in detail above given the absence of any clear showing of criticality or unexpected results with regards to the claimed non-ferrous and non-ferromagnetic materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 20, 2021